Citation Nr: 0927787	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for 
obsessive compulsive disorder from September 21, 1977 to 
February 3, 1986.

2. Entitlement to a rating in excess of 50 percent for 
obsessive compulsive disorder from February 4, 1986 to 
January 11, 1997.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1971 to January 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Office (RO).  That rating 
decision, in pertinent part, determined that there was clear 
and unmistakable error in October 1977 and subsequent rating 
decisions; granted an effective date of September 21, 1977, 
for the award of service connection for obsessive compulsive 
disorder; assigned ratings for that disability of 30 percent 
from September 21, 1977; 50 percent from February 4, 1986; 
and 70 percent from January 12, 1997. A decision review 
officer's decision in April 2005 granted a 100 percent rating 
from January 12, 1997.  The issues remaining on appeal are 
those listed on the preceding page.  The case was before the 
Board in April 2007 when it was remanded for further 
adjudication by the RO.

The appeal is REMANDED to the Phoenix VA RO.  VA will notify 
the appellant if further action on his part is required.


REMAND

In a July 2009 statement, the Veteran indicated that he 
wanted to appear at a videoconference hearing before the 
Board at a local office.  Pursuant to 38 C.F.R. § 20.700 
(2008), a hearing on appeal will be granted to an appellant 
who requests a hearing and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Because the 
Board may not proceed with adjudication of the appellant's 
claim without affording him an opportunity for such a 
hearing, the case must be remanded to ensure that a hearing 
is scheduled.




Because the RO schedules videoconference hearings, the case 
is REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
videoconference hearing.  The case should 
then be processed in accordance with 
established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



